 

Case 2:18-cr-OOO49-Cr Document 99 Filed 04/12/19 Page 1 of 7

AO 2453 (Rev. 02/18) Judgment in a Criminal Case
Shcet l

UNITED STATEs DIsTRICT CoURT

District of Vermont

 

 

 

 

 

 

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINALCéK§`,
v. ) BY ; y `_ l
) s€~sur\r erisa
ANGELO PETER EFTH|M|ATOS ) Case Number; 2118-cr-049-1
) USM Number: 13900-030
)
) Craig No|an, Esq.
) Defendant’s Attomey
THE DEFENDANT:
|:| pleaded guilty to count(s)
|:| pleaded nolo contendere to count(s)
which was accepted by the court.
E was found guilty on count(s) 1 of the |ndictment l
after a plea of not guilty. m
The defendant is adjudicated guilty of these oH`enses:
Title & Section Nature of Offense Offense Ended Count
4§=463¢::6{|=}{-`71. ' smu-marmon nathan an mimms newman 4:10»'2013 1
The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
|:| The defendant has been found not guilty on count(s) l
\:| Count(s) \:| is I:| are dismissed on the motion of the United States.

 

_ ' It is ordered that the defendant_must notify the United States attorney for this district within 30 da s of _any chagge of narne, residence,
or mailing address until all fines, restitution,'costs, and special assessments imposed by this judgment are fu y paid. If or ered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances l

4/ 1 1/2019 t
nw of bnposirion orr ‘

 

  

JUDGMENT ENTERED oN DocKET
DATE: - j~l&-QZO[?

 

 

Signature of Judge

Christina Reiss, U.S. District Judge

 

Name and Title of Judge

4/12/2019

 

Date

 

Case 2:18-cr-OOO49-Cr Document 99 Filed 04/12/19 Page 2 of 7

AO 245B (Rev. 02/ 18) Judgment in Crlminal Case
Sheet 2 _ lmprisonment

Judgment _ Page _2_ of
DEFENDANT: ANGELO PETER EFTH|M|ATOS
CASE NUMBER: 2:18-cr-O49-1

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:

15 months, concurrent to the sentence imposed in the Southern District of lowa, Docket. 3:13-cr-00015, with credit for time served.

m The court makes the following recommendations to the Bureau of Prisons:
that the defendant be incarcerated at Fort Devens, camp facility, to facilitate contact with his family and minor child and to facilitate
reentry back into his community.

m The defendant is remanded to the custody of the United States Marshal.

[l The defendant shall surrender to the United States Marshal for this district:

[l at \:l a.m. \:l p.m. on

 

\:] as notified by the United States Marshal.

\:l The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

\:] before 2 p.m. on

 

\:l as notified by the United States Marshal.

\:l as notified by the Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to

 

at , with a certified copy of this judgment.

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

 

 

 

Case 2:18-cr-OOO49-Cr Document 99 Filed 04/12/19 Page 3 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3 - Supervised Release
JudgmentvPage 3 _ of 7
DEFENDANT! ANGELO PETER EFTH|M|ATOS
CASE NUMBERZ 2:18-Cr-049-1

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

l year

MANDATORY CONDITIONS

1_ You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

|:| The above drug testing condition is suspended, based on the court‘s determination that you
pose a low risk of future substance abuse. (check ifapp/icab/e)
4_ |:| You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (check ifapp/icab/e)
M You must coo erate in the collection of DNA as directed by the probation officer. (check if applicable)
P
l:l You must comply with the requirements of the Sex Offender Registration and Notilication Act (34 U.S.C. § 2090], et seq.) as

directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check ifapplicable)

7_ l:] You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the stande conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 

 

Case 2:18-cr-OOO49-Cr Document 99 Filed 04/12/19 Page 4 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3A _ Supervised Release

Judgment~Page 4 of 7
DEFENDANT$ ANGELO PETER EFTH|M|ATOS
CASE NUMBER: 2218~Cr-O49~1

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your

§elease from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
rame.

2. After initially reporting to the probation office, you will receive instructions from the court or _the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingl leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation o ficer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You mus_t allow the_ robation officer to visit ou at any time at your horne or elsewhere, and _you must permit the probation officer to
take any items prohi ited by the conditions ofY your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within ?2 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within '?2 hours.
10. You must not own, po_ssess or have acc_ess to a firearrn, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

l l. You mus_t not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission o the court.

12. If the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk to another
person (including an organization), the probation officer, with the prior approval of the Court, may require you to notify the person

about the risk and you must comply with that instruction. The probation officer may contact the person and confirm that you have
notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Off`ice Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a mitten copy of this
judgment containing these conditions. For further information regarding these conditions, see Overvi`ew of Proban'on and Supervised
Release Condi'tions, available at: www.uscourts.gov.

Defendant's Signature Date w __ _

 

 

 

Case 2:18-cr-OOO49-Cr Document 99 Filed 04/12/19 Page 5 of 7

AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 3B _ Supervised Release

JudgmentVPage __ _5 of __ 7

DEFENDANT: ANGELO PETER EFTH|M|ATOS
CASE NUMBER: 2:18~cr-O49-1

ADDITIONAL SUPERVISED RELEASE TERMS

You must comply with the standard conditions of supervision set forth in Part G of the presentence report These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. Section 1030(e)(1)),
other electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer.
F ailure to submit to a search may be grounds for revocation of release. You must warn any other occupants that the premises may be
subject to searches pursuant to this condition. An officer may conduct a search pursuant to this condition only when reasonable
suspicion exists that you have violated a condition of supervision and that the areas to be searched contain evidence of this violation
Any search must be conducted at a reasonable time and in a reasonable manner.

 

Case 2:_18-cr-OOO49-Cr Document 99 Filed'O4/12/19 Page 6 of 7
AO 245B (Rev. 02/18) Judg'ment in a Cnminal Case

Sheet 5 - Crimina.l Monetary Pena.lties

 

Judgrnent -_Pagc 6 i of 7
DEFENDANTZ ANGELO PETER EFTHll\/llATOS
CASE NUMBER: 2118-CI'-O49-‘1

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ $ $
l:l The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (40245€) will be entered

after such determination
l:l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each pa ee shall receive an approximatel ro ortioned ayment, unless specified otherwise i_n
the priority order or percentage payment column elow. However, pursuant to 18 .S. . § 3664 1), all nonfederal victims must be paid
before the United States is paid.

 

Namr nl` Fa§ei: Tot.al Luss** Restitution {erered Prinriri,' or l’ercentagg
TOTALS $ 0.00 $ 0.00

l:l Restitution amount ordered pursuant to plea agreement $

l:l The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgrnent, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g). ‘

l:] The court determined that the defendant does not have the ability to pay interest and it is ordered that:
l:] the interest requirement is waived for the |:] fine l:] restitution.

l] the interest requirement for the |_:] fine l:l restitution is modified as follows:

* Justice for Victims of Traffickin Act of 201 5, Pub. L. No. 1 14-22.

** F indings for the total amount o losses are re uired under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1 96. 1

 

A024SB (Rev, 02/18) Judg,§,;a¢§g gpi;],§§lccra-sQOO49-cr Document 99 Filed 04/12/19 Page 7 of 7
Sheet 6 _ Schedule of Payments

Judgment _ Page w 7 of 7

._i.,_._

DEFENDANT: ANGELO PETER EFTH|M|ATOS
CASE NUMBER: 2318-cr-049-1

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A m Lump sum payment of $ 100'00 due imrnediately, balance due

|] not later than , or
|:| in accordance with |] C, |:| D, |:| E, or |:| Fbelow; or

B I:I Payment to begin imrnediater (may be combined with l:l C, l:l D, or l:l F below); or

C |] Payment in equal (e.g., weekly, monthly, quarterly) installments of $ lover a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D |] Payment in equal (e.g,, weekly, monthly, quarterly) installments of $ over a period of
(e.g.l months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E |] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) aher release from
imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F |] Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetaryl penalties is due during
th_e period of imprisonment All criminal monetary penalties, except those payments ma e through the Federal Buraau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposedr

I] Joint and Several

Defendant and _Co-Defendant Narnes and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate. ;

I:l The defendant shall pay the cost of prosecution.
|:l The defendant shall pay the following comt cost(s):

ij The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following orders (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution alin comt costs,

 

